Exhibit 10.1
EXECUTIVE EMPLOYMENT AGREEMENT
This Executive Employment Agreement (the “Agreement”) is entered into by and
between American Reprographics Company, a Delaware corporation (“ARC”) as the
employer, and Jorge Avalos, a resident of California, an individual
(“Executive”), as the employee, on April 14, 2011 (“Effective Date”).
RECITALS
WHEREAS, as of the Effective Date, Executive was appointed Chief Accounting
Officer/Vice President Finance of ARC.
WHEREAS, the parties now wish to enter into this Agreement as of the Effective
Date to reflect Executive’s appointment as Chief Accounting Officer/Vice
President Finance.
Now, therefore, in consideration of the promises, covenants and agreements set
forth in this Agreement, the parties agree as follows:
1. Position and Duties
(a) ARC hereby employs Executive as its Chief Accounting Officer/Vice President
Finance, and Executive agrees to serve ARC in such capacity, upon the terms and
conditions set forth herein.
(b) Executive shall report to the Chief Financial Officer (“CFO”) of ARC.
Executive’s responsibilities shall be commensurate with the position of chief
accounting officer and vice president finance of a publicly-traded company and
Executive shall perform such other duties as ARC’s CFO shall designate from time
to time. Executive shall have the authority generally incident and necessary to
perform such duties. Executive will be a member of the executive team.

 

 



--------------------------------------------------------------------------------



 



(c) During the term of this Agreement, Executive will devote all of his
employment time and attention to the affairs of ARC and use his best efforts to
promote the business and interests of ARC. Executive owes a fiduciary duty of
loyalty, fidelity and allegiance to act at all times in the best interests of
ARC, and not to do any act which would injure the business, interests, or
reputation of ARC or any of its subsidiaries or affiliates.
2. Term
The term of this Agreement and of Executive’s employment hereunder shall
commence on the Effective Date hereof and continue until April 14, 2014 unless
otherwise terminated in accordance with the provisions hereof; provided,
however, that this Agreement will automatically be extended on a year-to-year
basis on the terms and conditions set forth herein, including the bonus
provisions of Section 3(b), unless either party gives written notice to the
other at least one hundred twenty (120) days prior to the expiration of the term
of this Agreement, which includes any extensions, that this Agreement shall
terminate at the end of such term, or extension thereof.
3. Direct Compensation
In consideration of the services to be provided by Executive, Executive shall
receive compensation, less all applicable taxes, social security payments and
other items that ARC is required by law to withhold or deduct therefrom, as
follows:
(a) Base Salary. Executive’s annual Base Salary shall be $260,000, payable in
installments in accordance with ARC’s customary payroll procedures.
(b) Incentive Bonus. During the term of this Agreement, Executive shall be
eligible to receive an annual Incentive Bonus (“Incentive Bonus”) of up to
$150,000 contingent upon achievement of performance criteria to be established
by ARC’s CFO in consultation with Executive and approved by the Compensation
Committee of ARC’s Board of Directors. The value of the Incentive Bonus shall be
paid in cash no later than the 60th day after the close of each fiscal year.

 

2



--------------------------------------------------------------------------------



 



(c) Additional Bonuses. ARC may from time to time, in its absolute discretion,
establish additional bonus programs for Executive.
4. General Benefits
During the term of this Agreement, Executive shall be entitled to other benefits
provided by ARC to its senior executives from time to time, including but not
limited to, 401(k) and other retirement plans, deferred compensation, paid
holidays, sick leave and other similar benefits. Executive shall be entitled to
four (4) weeks paid vacation each calendar year accrued and vested in accordance
with ARC’s vacation policy applicable to senior management. During the term of
this Agreement, Executive shall receive an automobile allowance in the sum of
$500.00 per month.
5. Stock Plans
Executive shall be granted a one-time grant of 15,000 restricted shares of ARC
common stock, to be approved by the Compensation Committee of ARC’s Board of
Directors. The restricted shares of ARC common stock shall vest in equal
installments of twenty-five percent (25%) on each of the first four
anniversaries of the date of grant, subject to Executive’s continued employment
with ARC on each vesting date. In addition, in the sole discretion of the Board
of Directors of ARC, Executive shall be eligible to participate in stock option,
stock purchase, stock bonus and similar plans of ARC established from time to
time by ARC.
6. Group Insurance or Benefit Plans
During the term of this Agreement, Executive shall be automatically covered by
ARC group insurance programs (including any self-insured programs sponsored by
ARC), including medical, dental, vision, disability, and life, if any.
Executive’s spouse and children who are eligible for coverage may join the
insurance programs, subject to ARC’s policies and applicable laws. The premiums
for all insurance programs for Executive and Executive’s spouse and eligible
children shall be paid by ARC.

 

3



--------------------------------------------------------------------------------



 



7. Reimbursement of Business-Related Expenses
Executive shall be entitled to receive prompt reimbursement for reasonable
expenses incurred by him in performing services hereunder during the term of
this Agreement, in accordance with the policies and procedures then in effect
and established by ARC for its employees.
8. Obligations and Restrictive Covenants.
(a) Obligations. During the term of this Agreement, Executive shall not engage
in any other employment, occupation or consulting activity for any direct or
indirect remuneration. This obligation shall not preclude Executive from:
(i) serving in any volunteer capacity with any professional, community,
industry, civic, educational or charitable organization; (ii) serving as a
member of corporate boards of directors, provided that ARC’s CEO has given
written consent, and these activities or services do not materially interfere or
conflict with Executive’s responsibilities or ability to perform his duties
under this Agreement; or (iii) engaging in personal investment activities for
himself and his family which do not interfere with the performance of his duties
and obligations hereunder.

 

4



--------------------------------------------------------------------------------



 



(b) Non-Competition; Non-Solicitation. The Parties hereto recognize that
Executive’s services are unique and the restrictive covenants set forth in this
Section 8 are essential to protect the business (including trade secret and
other confidential information disclosed by ARC to, learned by, or developed by,
Executive during the course of employment by ARC) and the goodwill of ARC. For
purposes of this Section 8, all references to “ARC” shall include ARC’s
predecessors, subsidiaries and affiliates. As part of the consideration for the
compensation and benefits to be paid to Executive hereunder, during the term of
this Agreement Executive shall not:
(i) Engage in any business similar or related to or competitive with the
business conducted by ARC described from time to time in ARC’s Annual Report on
Form 10-K filed with the United States Securities and Exchange Commission (the
“Core Business of ARC”);
(ii) Render advice or services to, or otherwise assist, any other person,
association, corporation, or other entity that is engaged, directly or
indirectly, in any business similar or related to, or competitive with, the Core
Business of ARC;
(iii) Transact any business in any manner with or pertaining to suppliers or
customers of ARC which, in any manner, would have, or is likely to have, an
adverse effect upon the Core Business of ARC; or
(iv) Induce any employee of ARC to terminate his or her employment with ARC, or
hire or assist in the hiring of any such employee by any person or entity not
affiliated with ARC.
For purposes of this Agreement, “affiliate” shall mean any entity which owns or
controls, is owned or controlled by, or is under common ownership or control,
with ARC.
9. Confidentiality
Executive acknowledges that it is the policy of ARC to maintain as secret and
confidential all valuable and unique information heretofore or hereafter
acquired, developed or used by ARC relating to the business, operations,
employees and customers of ARC, which information gives ARC a competitive
advantage in the industry, and which information includes technical knowledge,
know-how or trade secrets and information concerning operations, sales,
personnel, suppliers, customers, costs, profits, markets, pricing policies, and
other confidential information and materials (the “Confidential Information”).

 

5



--------------------------------------------------------------------------------



 



(a) Non-Disclosure. Executive recognizes that the services to be performed by
Executive are special and unique, and that by reason of his duties he will be
given, acquire or learn Confidential Information. Executive recognizes that all
such Confidential Information is the sole and exclusive property of ARC.
Executive shall not, either during or after his employment by ARC, disclose the
Confidential Information to anyone outside ARC or use the Confidential
Information for any purpose whatsoever, other than for the performance of his
duties hereunder, except as authorized by ARC in connection with performance of
such duties.
(b) Return of Confidential Information. Executive shall deliver promptly upon
termination of employment with ARC, or at any time requested by ARC, all memos,
notes, records, reports, manuals, drawings, and any other documents, whether in
electronic form or otherwise, containing any Confidential Information, including
without limitation all copies of such materials in any format which Executive
may then possess or have under his control.
(c) Ownership of Inventions; Assignment of Rights. Executive agrees that all
information, inventions, intellectual property, trade secrets, copyrights,
trademarks, content, know-how, documents, reports, plans, proposals, marketing
and sales plans, client lists, client files and materials made by him or by ARC
(the “Work Product”) are the property of ARC and shall not be used by him in any
way adverse to the interests of ARC. Executive assigns to ARC any and all rights
of every nature which Executive may have in any such Work Product; provided,
however, that such assignment does not apply to any right which qualifies fully
under California Labor Code Section 2870. This section shall survive any
termination of this Agreement and the employment relationship between Executive
and ARC. Executive shall not deliver, reproduce or in any way allow such
documents or things to be delivered or used by any third party without specific
direction or consent of the Board of Directors. Likewise, Executive shall not
disclose to ARC, use in ARC’s business, or cause ARC to use, any information or
material that is a trade secret of others.

 

6



--------------------------------------------------------------------------------



 



(d) Predecessors, Subsidiaries and Affiliates. For purposes of this Section 9,
references to ARC include its predecessors, subsidiaries and affiliates.
10. Termination.
Notwithstanding any other term or provision contained in this Agreement, this
Agreement and the employment hereunder will terminate prior to the expiration of
the term of this Agreement under the following circumstances:
(a) Death. Upon Executive’s death.
(b) Disability. Upon Executive becoming “Permanently Disabled”, which, for
purposes of this Agreement, shall mean Executive’s incapacity due to physical or
mental illness or cause, which, in the written opinion of Executive’s regular
licensed physician, results in the Executive being unable to perform his duties
on a full-time basis for six (6) months during a period of twelve (12) months.
(c) Termination by ARC for Cause. Upon written notice to Executive, ARC may
terminate this Agreement for “Cause,” which, for purposes of this Agreement,
shall mean termination by ARC in its reasonable discretion because of
Executive’s:
(i) willful refusal without proper cause to perform (other than by reason of
physical or mental disability or death) the duties set forth in this Agreement
or delegated from time to time in writing by the Board of Directors or ARC’s
CEO, which remains uncorrected for thirty (30) days following written notice to
Executive by ARC’s CEO; or

 

7



--------------------------------------------------------------------------------



 



(ii) gross negligence, self dealing or willful misconduct of Executive in
connection with the performance of his duties hereunder, including, without
limitation, misappropriation of funds or property of ARC or its affiliates,
securing or attempting to secure personally any profit in connection with any
transaction entered into on behalf of ARC or its affiliates, or any willful act
or gross negligence having the effect of injuring the reputation, business or
business relationships of ARC or its affiliates; or
(iii) fraud, dishonesty or misappropriation of ARC business and assets that
harms the business of ARC or its affiliates; or
(iv) habitual insobriety, abuse of alcohol, abuse of prescription drugs, or use
of illegal drugs; or
(v) engaging in any criminal activity involving moral turpitude; or
(vi) indictment or being held for trial in connection with a misdemeanor
involving moral turpitude or any felony; or
(vii) conviction of a felony or entry into a guilty plea that negatively
reflects on Executive’s fitness to perform the duties or harms the reputation or
business or ARC or its affiliates; or
(viii) any material breach of any covenants under this Agreement or other
material policy of ARC, other than under clauses (i) through (vii) of this
Section 10(c), which remains uncorrected for thirty (30) days following written
notice to Executive by ARC’s CEO.
(d) Termination by ARC without Cause. Upon written notice to Executive, ARC may
terminate this Agreement at any time without any Cause or reason whatsoever.

 

8



--------------------------------------------------------------------------------



 



(e) Termination by Executive with Good Reason. Upon written notice to ARC of any
of the following “Good Reasons,” and the failure of ARC to correct the
reduction, change or breach within thirty (30) days after receipt of such
notice, Executive may terminate this Agreement after the occurrence of:
(i) a material change by ARC in the nature of Executive’s title, duties,
authorities and responsibilities set forth in this Agreement without Executive’s
express written consent; or
(ii) a reduction in Executive’s compensation as established under this
Agreement, without Executive’s express written consent; or
(iii) a change in the officers (other than a change in the persons who occupy
such positions) to whom Executive reports without Executive’s express consent;
or
(iv) a material breach by ARC of any material sections of this Agreement, other
than as set forth in clauses (i) through (iii) of this Section 10(e); or
(v) a Change of Control, as defined in Section 10(g), as a result of which
Executive is not offered the same or comparable position in the surviving
company, or is offered such position but within twelve (12) months after
Executive accepts such position, Executive’s employment is terminated either
without Cause or for a Good Reason described in subsections (i), (ii), (iii) of
this Section 10(e) or in subsection (iv) as to the employment agreement then
applicable to Executive.
(f) Termination by Executive without Good Reason. Upon forty-five (45) days
prior written notice to ARC, Executive may terminate this Agreement and resign
from Executive’s employment hereunder without any Good Reason.
(g) Change of Control.
(i) For purposes of this Agreement, “Change of Control” shall mean:
(A) ARC merges or consolidates with any other corporation (other than one of
ARC’s affiliates), as a result of which ARC is not the surviving company, or the
shares of ARC voting stock outstanding immediately after such transaction do not
constitute, become exchanged for or converted into, more than fifty percent
(50%) of the Voting Shares of the merged or consolidated company (as defined
below);

 

9



--------------------------------------------------------------------------------



 



(B) ARC sells or otherwise transfers or disposes of all or substantially all of
its assets;
(C) Any third person or entity shall become the Beneficial Owner, as defined by
Rule 13(d)-3 under the Securities Exchange Act of 1934, in one transaction or a
series of related transactions within any twelve (12) month period, of at least
fifty percent (50%) of the Voting Shares of ARC’s then outstanding voting
securities.
(ii) For purposes of this Agreement, “Voting Shares” shall mean the combined
voting securities entitled to vote in the election of directors of a
corporation, including ARC, or the merged, consolidated or surviving company, if
other than ARC.
(h) Expiration. For purposes of this Agreement, the expiration of this Agreement
at the end of its term, including any extensions, does not constitute a
termination.
11. Severance Benefits
(a) Basic Benefits. Upon expiration or termination of this Agreement for any
reason, and subject to the provisions of Section 11(e), Executive will be
entitled to: (i) payment for all Base Salary and unused vacation accrued and
prorated, but unpaid, as of the effective date of termination, (ii) payment,
when due, of any earned but unpaid Incentive Bonus for the preceding fiscal
year, (iii) any unreimbursed business expenses authorized by this Agreement,
provided that such reimbursement will be paid to Executive no later than 30 days
after the effective date of termination, (iv) continuation of any benefits under
Section 6 as required by applicable law (e.g., COBRA), and (v) such rights as
then exist with respect to then vested stock options, restricted stock or other
rights under similar plans.

 

10



--------------------------------------------------------------------------------



 



(b) Termination by ARC for Cause or by Executive without Good Reason. If this
Agreement and Executive’s employment hereunder is terminated by ARC for Cause
pursuant to Section 10(c), or by Executive without Good Reason pursuant to
Section 10(f), Executive shall not be entitled to any additional payments or
benefits hereunder.
(c) Termination by ARC without Cause; Termination by Executive with Good Reason.
If this Agreement and Executive’s employment hereunder is terminated by ARC
without Cause pursuant to Section 10(d), or by Executive for Good Reason as
defined in Section 10(e), subject to Executive’s compliance with the provisions
of Section 14 below, Executive shall receive the following additional payments
or benefits:
(i) Executive’s Base Salary for twelve (12) months following the effective date
of such termination, paid as and when due as if this Agreement had not been
terminated;
(ii) Continuation of coverage and premium payments by ARC under ARC’s group
insurance programs for Executive and his eligible family members under Section 6
for the period during which Base Salary is paid under Section 11(c)(i) above;
and
(iii) all unvested stock options, restricted stock or similar rights granted to
Executive shall accelerate and become vested and exercisable immediately as of
the effective date of termination.
(d) Termination because of Death or Disability of Executive. If this Agreement
and Executive’s employment hereunder is terminated under Sections 10(a) or
(b) by reason of Executive’s death or by reason of being Permanently Disabled,
Executive or his family shall be entitled to continuation of coverage and
premium payments by ARC under ARC’s group insurance programs for Executive and
his eligible family members under Section 6 for a period of twelve (12) months
after the termination of employment.

 

11



--------------------------------------------------------------------------------



 



(e) Parachute Payments. In the event that the severance, acceleration of stock
options and other benefits provided for in this Agreement or otherwise payable
to Executive (i) constitute “parachute payments” within the meaning of
Section 280G (as it may be amended or replaced) of the Internal Revenue Code of
1986, as amended or replaced (the “Code”), and (ii) but for this Section 11(e),
would be subject to the excise tax imposed by Section 4999 (as it may be amended
or replaced) of the Code (the “Excise Tax”), then Executive’s benefits hereunder
shall be either:
(i) provided to Executive in full; or
(ii) provided to Executive only as to such lesser extent which would result in
no portion of such benefits being subject to the Excise Tax, whichever of the
foregoing amounts, taking into account the applicable federal, state and local
income taxes and the Excise Tax, results in the receipt by Executive on an
after-tax basis, of the greatest amount of benefits, notwithstanding that all or
some portion of such benefits may be taxable under the Excise Tax. Unless ARC
and Executive otherwise agree in writing, any determination required under this
Section 11(e) shall be made in writing in good faith by ARC’s independent public
accountants (the “Accountants”). In the event of a reduction in benefits
hereunder, Executive shall be given the choice of which benefits to reduce. For
purposes of making the calculations required by this Section 11(e), the
Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of the Code. ARC and Executive shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section 11(e). ARC shall
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section 11(e).

 

12



--------------------------------------------------------------------------------



 



(f) 409A Compliance.
(i) 6-Month Delay Rule. Except as provided in paragraph (ii) below, in the event
that Executive is a “specified employee” (as defined in Section 409A(a)(2)(B)(i)
of the Code and regulations thereunder) at the time of the termination of his
employment with ARC, payment of all amounts subject to Section 409A of the Code
that would otherwise be made under Section 11 of this Agreement, including any
installments, may not be paid before a date that is six (6) months and two
(2) days after the date of termination from employment (including death). Such
amounts that otherwise would have been paid during such six- (6-) month period
will be paid as of the date that is six (6) months and two (2) days after the
date of employment termination.
(ii) Exception. In the event that payment of amounts under Section 11 of this
Agreement at the time(s) of payment specified under its terms (without regard to
this Section 11(f)) does not cause any amount of the payment to fail to comply
with the provisions of Section 409A, and does not result in any excise tax or
additional tax penalty under Section 409A, then the six- (6-) month delay rule
of paragraph (i) above will not apply and payment of such amounts will be made
at the time(s) specified under the applicable terms of Section 11 of this
Agreement without regard to this Section 11(f).
(iii) General Compliance. During the term of this Agreement, ARC and Executive
agree to modify and administer the Agreement to the extent possible to comply
with Section 409A and to avoid incurring any excise and other additional tax
liability that might be imposed on Executive or ARC.

 

13



--------------------------------------------------------------------------------



 



12. Arbitration and Equitable Relief
(a) Arbitration. In consideration of Executive’s employment with ARC, its
promise to arbitrate all employment-related disputes, and Executive’s receipt of
the compensation paid to Executive by ARC, at present and in the future,
Executive agrees that any and all controversies, claims, or disputes with anyone
(including ARC and any employee, officer, director, shareholder or benefit plan
of ARC in their capacity as such or otherwise) arising out of, relating to, or
resulting from Executive’s employment with ARC or the termination of that
employment with ARC, including any provision of this Agreement, shall be subject
to binding arbitration under the arbitration rules set forth in the California
Code of Civil Procedure Sections 1280 through 1294.2, including section 1283.05
collectively (the “Rules”) and pursuant to California law. Disputes which
Executive agrees to arbitrate, and hereby agrees to waive any right to a trial
by jury, include without limitation, any common law claims, statutory claims
under Title VII of the Civil Rights Act of 1964, the Americans With Disabilities
Act of 1990, the Age Discrimination In Employment Act of 1967, the Older Workers
Benefit Protection Act, the California Fair Employment And Housing Act, the
California Labor Code (except for workers compensation or unemployment insurance
claims), or ERISA, claims of harassment, discrimination or wrongful termination
and any other statutory claims under state or federal law.
(b) Procedure. Any arbitration will be administered by JAMS and a neutral
arbitrator will be selected in a manner consistent with its rules for the
resolution of employment disputes. The arbitrator shall have the power to decide
any motions brought by any party to the arbitration, including motions for
summary judgment and/or adjudication and motions to dismiss and demurrers, prior
to any arbitration hearing. The arbitrator shall have the power to award any
remedies, including attorneys’ fees and costs, available under applicable law.
ARC will pay for any administrative or hearing fees charged by the arbitrator or
JAMS except that Executive shall pay the first $200.00 of any filing fees
associated with any arbitration Executive initiates. The arbitrator shall
administer and conduct any arbitration in a manner consistent with the Rules. To
the extent that the JAMS rules for the resolution of employment disputes
conflict with the Rules, the Rules shall take precedence. The decision of the
arbitrator shall be in writing.

 

14



--------------------------------------------------------------------------------



 



(c) Remedy. Except as provided by the Rules and this Agreement, arbitration
shall be the sole, exclusive and final remedy for any dispute between ARC and
Executive. Accordingly, except as provided for by the Rules and this Agreement,
neither ARC nor Executive will be permitted to pursue court action regarding
claims that are subject to arbitration. The arbitrator will not have the
authority to disregard or refuse to enforce any lawful ARC policy, and the
arbitrator shall not order or require ARC to adopt a policy not otherwise
required by law which ARC has not adopted.
(d) Availability of Injunctive Relief. In addition to the right under the Rules
to petition the court for provisional relief, ARC may also petition the court
for injunctive relief, notwithstanding any provision in this Agreement requiring
arbitration, where ARC alleges or claims a violation of this Agreement, or any
separate agreement between Executive and ARC regarding trade secrets,
confidential information or non-solicitation, or California Labor Code
Section 2870. No bond shall be required of ARC. Executive understands and agrees
that any breach or threatened breach of this Agreement or of any such separate
agreement will cause irreparable injury to ARC or its affiliates and that money
damages will not provide an adequate remedy therefore, and Executive hereby
consents to the issuance of an injunction. In the event either Party seeks
injunctive relief, the prevailing Party shall be entitled to recover reasonable
costs and attorneys’ fees related thereto.
(e) Administrative Relief. This Agreement does not prohibit Executive from
pursuing an administrative claim with a local, state or federal administrative
body such as the Department of Fair Employment and Housing, the Equal Employment
Opportunity Commission or the Workers’ Compensation Board. This Agreement does,
however, preclude Executive from pursuing court action regarding any such claim.

 

15



--------------------------------------------------------------------------------



 



(f) Voluntary Nature of Agreement. Executive acknowledges and agrees that he is
executing this Agreement voluntarily and without any duress or undue influence
by ARC or anyone else. Executive further acknowledges and agrees that he has
carefully read this Agreement, that he has asked any questions needed for him to
understand the terms, consequences and binding effect of this Agreement, and
that he fully understands this Agreement, including that he is waiving his right
to a jury trial. Finally, Executive acknowledges that he has been provided an
opportunity to seek the advice of an attorney of his choice before signing this
Agreement.
13. Governing Law
This Agreement shall be governed by and construed and interpreted in accordance
with the laws of the State of California without regard to California conflict
of laws principles.
14. Release
In exchange for the benefits and other consideration under this Agreement to
which Executive would not otherwise be entitled, Executive shall enter into and
execute a release substantially in the form attached hereto as Exhibit A (the
“Release”) upon his termination of employment. Unless the Release is executed by
Executive and delivered to ARC within thirty (30) days after the termination of
Executive’s employment with ARC, Executive shall receive only the basic
severance benefits provided under Section 11(a) of this Agreement and no
additional benefits under Section 11.

 

16



--------------------------------------------------------------------------------



 



15. Notices
Any notices or other communications desired or required under this Agreement
shall be in writing, signed by the Party making the same, and shall be deemed
delivered when personally delivered or on the second business day after the same
is sent by certified or registered mail, postage prepaid, addressed as follows
(or to such other address as may be designated by like written notice):

         
 
  If to Executive:   At the last residential address known by ARC
 
       
 
  If to ARC:   American Reprographics Company
1981 North Broadway, Suite 385
Walnut Creek, CA 94596
Attn.: Chief Financial Officer

16. Severability
In the event that any provision of this Agreement becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision.
17. Assignment
Except as otherwise specifically provided herein, neither party shall assign
this Agreement or any rights hereunder without the consent of the other party,
and any attempted or purported assignment without such consent shall be void;
provided that Executive’s consent under this Agreement shall not be required
hereby for any of the transactions involving a Change of Control. This Agreement
shall otherwise bind and inure to the benefit of the parties hereto and their
respective successors, assigns, heirs, legatees, devisees, executors,
administrators and legal representatives.
18. Entire Agreement
This Agreement contains the entire agreement of the parties and supersedes all
prior or contemporaneous negotiations, correspondence, understandings and
agreements between the parties regarding the subject matter of this Agreement.
Any prior employment agreement, bonus agreement or other compensation agreement
between Executive and ARC or any predecessor, or affiliate of ARC, is hereby
amended and superseded as of the Effective Date. This Agreement may not be
amended or modified except in writing signed by both parties.

 

17



--------------------------------------------------------------------------------



 



19. Waiver
If either party waives any breach of any provisions of this Agreement, he or it
shall not thereby be deemed to have waived any preceding or succeeding breach of
the same or any other provision of this Agreement.
20. Counterparts
This Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.
IN WITNESS WHEREOF, the undersigned have executed this Agreement on the date
first hereinabove set forth.

                  AMERICAN REPROGRAPHICS
COMPANY, a Delaware corporation   EXECUTIVE    
 
               
By:
  /s/ Kumarakulasingam Suriyakumar
 
Kumarakulasingam Suriyakumar   By:   /s/ Jorge Avalos
 
Jorge Avalos    
Title:
  Chief Executive Officer, President and
Chairman of the Board            

 

18



--------------------------------------------------------------------------------



 



EXHIBIT A
RELEASE AGREEMENT
I understand that my position with American Reprographics Company (“ARC”)
terminated effective                      (the “Separation Date”). ARC has
agreed that if I choose to sign this Agreement, ARC will pay me severance
benefits (minus the standard withholdings and deductions) pursuant to the terms
of the Amended and Restated Executive Employment Agreement entered into on
                    , between myself and ARC (the “Severance Benefits”). I
understand that I am not entitled to the Severance Benefits unless I sign this
Agreement. I understand that in addition to the Severance Benefits, ARC will pay
me all of my accrued salary and vacation, to which I am entitled by law.
In consideration for the Severance Benefits I am receiving under this Agreement,
I agree not to use or disclose any of ARC’s proprietary information without
written authorization from ARC, to immediately return all Company property and
documents (including all embodiments of proprietary information) and all copies
thereof in my possession or control, and to release ARC and its officers,
directors, agents, attorneys, employees, shareholders, and affiliates from any
and all claims, debts, liabilities, demands, causes of action, attorneys’ fees,
damages, or obligations of every kind and nature, whether they are known or
unknown, arising at any time prior to the date I sign this Agreement. This
general release includes, but is not limited to: all federal and state statutory
and common law claims, claims related to my employment or the termination of my
employment or related to breach of contract, tort, wrongful termination,
discrimination, wages or benefits, or claims for any form of compensation. This
release is not intended to release any claims I have or may have against any of
the released parties for (a) indemnification as a director, officer, agent or
employee under applicable law, charter document or agreement, (b) severance and
other termination benefits under my employment agreement and any related written
documents, (c) health or other insurance benefits based on claims already
submitted or which are covered claims properly submitted in the future,
(d) vested rights under pension, retirement or other benefit plans, or (e) in
respect of events, acts or omissions occurring after the date of this Release
Agreement.

 

19



--------------------------------------------------------------------------------



 



In releasing claims unknown to me at present, I am waiving all rights and
benefits under Section 1542 of the California Civil Code, and any law or legal
principle of similar effect in any jurisdiction:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”
I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the federal Age Discrimination in Employment Act of
1967, as amended (“ADEA”). I also acknowledge that the consideration given for
the waiver in the above paragraph is in addition to anything of value to which I
was already entitled. I have been advised by this writing, as required by the
ADEA that: (a) my waiver and release do not apply to any claims that may arise
after my signing of this Agreement; (b) I should consult with an attorney prior
to executing this release; (c) I have twenty-one (21) days within which to
consider this release (although I may choose to voluntarily execute this release
earlier); (d) I have seven (7) days following the execution of this release to
revoke the Agreement; (e) this Agreement will not be effective until the eighth
(8th) day after this Agreement has been signed both by me and by ARC; and I will
not be paid any of the Severance Benefits until this Agreement has become
effective.

 

20



--------------------------------------------------------------------------------



 



This Agreement constitutes the complete, final and exclusive embodiment of the
entire agreement between ARC and me with regard to the subject matter hereof I
am not relying on any promise or representation by ARC that is not expressly
stated herein. This Agreement may only be modified by a writing signed by both
me and a duly authorized officer of ARC. I accept and agree to the terms and
conditions stated above:

                  AMERICAN REPROGRAPHICS
COMPANY, a Delaware corporation   EXECUTIVE    
 
               
By:
      By:        
 
 
 
     
 
Jorge Avalos    
 
      Address:        
 
 
 
     
 
   
Title:
               
 
 
 
     
 
   

 

21